
	
		III
		112th CONGRESS
		2d Session
		S. RES. 462
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2012
			Ms. Landrieu (for
			 herself, Mr. Grassley,
			 Mr. Begich, Ms.
			 Collins, Mr. Levin,
			 Mr. Johnson of South Dakota,
			 Mrs. Murray, Mr. Wyden, Mr.
			 Blumenthal, Mr. Blunt,
			 Mr. Inhofe, Mr.
			 Cardin, and Mr. Nelson of
			 Nebraska) submitted the following resolution; which was referred to
			 the Committee on Health, Education,
			 Labor, and Pensions
		
		
			June 4, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing National Foster Care Month as
		  an opportunity to raise awareness about the challenges faced by children in the
		  foster care system, acknowledging the dedication of foster care parents,
		  advocates, and workers, and encouraging Congress to implement policy to improve
		  the lives of children in the foster care system.
	
	
		Whereas National Foster Care Month was established more
			 than 20 years ago to bring foster care issues to the forefront, highlight the
			 importance of permanency for every child, and recognize the essential role that
			 foster parents, social workers, and advocates have in the lives of children in
			 foster care throughout the United States;
		Whereas all children deserve a safe, loving, and permanent
			 home;
		Whereas the primary goal of the foster care system is to
			 ensure the safety and well-being of children while working to provide a safe,
			 loving, and permanent home for each child;
		Whereas there are approximately 408,000 children living in
			 foster care;
		Whereas there were approximately 254,000 youth that
			 entered the foster care system in 2010, while over 107,000 youth were eligible
			 and awaiting adoption at the end of 2010;
		Whereas children in foster care experience an average of 3
			 different placements, which often leads to disruption of routines and the need
			 to change schools and move away from siblings, extended families, and familiar
			 surroundings;
		Whereas youth in foster care are much more likely to face
			 educational instability with 65 percent of former foster children experiencing
			 at least 7 school changes while in care;
		Whereas children of color are more likely to stay in the
			 foster care system for longer periods of time and are less likely to be
			 reunited with their biological families;
		Whereas foster parents are the front-line caregivers for
			 children who cannot safely remain with their biological parents and provide
			 physical care, emotional support, education advocacy, and are the largest
			 single source of families providing permanent homes for children leaving foster
			 care to adoption;
		Whereas children in foster care who are placed with
			 relatives, compared to children placed with nonrelatives, have more stability,
			 including fewer changes in placements, have more positive perceptions of their
			 placements, are more likely to be placed with their siblings, and demonstrate
			 fewer behavioral problems;
		Whereas an increased emphasis on prevention and
			 reunification services is necessary to reduce the number of children that are
			 forced to remain in the foster care system;
		Whereas more than 27,900 youth age out of
			 foster care without a legal permanent connection to an adult or family;
		Whereas children who age out of foster care may lack the
			 security or support of a biological or adoptive family and frequently struggle
			 to secure affordable housing, obtain health insurance, pursue higher education,
			 and acquire adequate employment;
		Whereas foster care is intended to be a temporary
			 placement, but children remain in the foster care system for an average of 2
			 years;
		Whereas volunteers, guardians, mentors, and workers in the
			 child-protective-services community play a vital role in improving the safety
			 of the most valuable youth and work hard to increase permanency through
			 reunification, adoption, and guardianship;
		Whereas due to heavy caseloads and limited resources, the
			 average tenure for a worker in child protection services is just 3
			 years;
		Whereas on average, 8.5 percent of the positions in child
			 protective services remain vacant;
		Whereas States, localities, and communities should be
			 encouraged to invest resources in preventative and reunification services and
			 postpermanency programs to ensure that more children in foster care are
			 provided with safe, loving, and permanent placements;
		Whereas Federal legislation over the past 3 decades,
			 including the Adoption Assistance and Child Welfare Act of 1980 (Public Law
			 96–272), the Adoption and Safe Families Act of 1997 (Public Law 105–89), the
			 Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public
			 Law 110–351), and the Child and Family Services Improvement and Innovation Act
			 (Public Law 112–34) provided new investments and services to improve the
			 outcomes of children in the foster care system;
		Whereas May is an appropriate month to designate as
			 National Foster Care Month to provide an opportunity to acknowledge the
			 child-welfare workforce, foster parents, advocacy community, and mentors for
			 their dedication, accomplishments, and positive impact they have on the lives
			 of children; and
		Whereas much remains to be done to ensure that all
			 children have a safe, loving, nurturing, and permanent family, regardless of
			 age or special needs: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 National Foster Care Month as an opportunity to raise awareness about the
			 challenges faced by children in the foster care system, acknowledging the
			 dedication of foster care parents, advocates, and workers, and encouraging
			 Congress to implement policy to improve the lives of children in the foster
			 care system;
			(2)encourages
			 Congress to implement policy to improve the lives of children in the foster
			 care system;
			(3)supports the
			 designation of May as National Foster Care Month;
			(4)acknowledges the
			 special needs of children in the foster care system;
			(5)recognizes foster
			 youth throughout the United States for their ongoing tenacity, courage, and
			 resilience while facing life challenges;
			(6)acknowledges the
			 exceptional alumni of the foster care system who serve as advocates and role
			 models for youth who remain in care;
			(7)honors the
			 commitment and dedication of the individuals who work tirelessly to provide
			 assistance and services to children in the foster care system; and
			(8)reaffirms the
			 need to continue working to improve the outcomes of all children in the foster
			 care system through parts B and E of title IV of the Social Security Act (42
			 U.S.C. 601 et seq.) and other programs designed to—
				(A)support
			 vulnerable families;
				(B)invest in
			 prevention and reunification services;
				(C)promote adoption
			 and guardianship in cases where reunification is not in the best interests of
			 the child;
				(D)adequately serve
			 those children brought into the foster care system; and
				(E)facilitate the
			 successful transition into adulthood for children that age out
			 of the foster care system.
				
